Petition for Rehearing.
PER CURIAM.
This action, vigorously contested, resulted in an immense record. The testimony was directed to various aspects'of the case, arising from the rather technical law of trade-marks and the much broader law of unfair competition. In analyzing the testimony and distinguishing the law we have been greatly aided by counsel for both parties. Their industry in collecting the evidence and their thoroughness in discussing the law were of such high order and so equally balanced that our labors have been lightened. That our decision finally turned on an aspect of the case which caused others to pass out of view was due to no fault or omission of counsel for the respondent, but to the controlling importance which the court gave the testimony in this regard. By the respondent’s petition for a rehearing, we have not been shown that we have mistaken this testimony or misinterpreted, its imputations, nor have we been persuaded that we have erred in our deductions. We believe that a rehearing would produce nothing more than a repetition of the able argument already made. We are constrained, therefore, to deny the petition for rehearing.